 412DECISIONSOF NATIONALLABOR RELATIONS BOARDHartwell Company,Inc.andJohn J.White, An In-dividual.Case 1-CA-5839January 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn September 13, 1967, Trial Examiner WilliamW. Kapell issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent riled excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Hartwell Company, Inc.,Plymouth, Massachusetts, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter, aproceeding under Section 10(b) of the National LaborRelations Act, as amended, herein called the Act, washeard at Plymouth, Massachusetts, on June 13, 1967,1with all parties participating pursuant to due notice uponthe complaint issued by the General Counsel on April212 alleging violations of Section 8(a)(1) and (3) of theAct by Hartwell Company, Inc., hereafter referred to asRespondent.1All dates hereafter refer to the year 1967 unless otherwise notedThe complaint alleges that on or about March 1 theRespondent discharged White and has since refused toreinstate him because of hisunionactivities or concertedactivities for the purpose of collective bargaining or othermutual aid or protection.In itsduly filed answer Re-spondent admitted the discharge but denied the commis-sion of any unfair labor practices.All parties were afforded full opportunity to be heard,to introduce relevant evidence, to present oral argument,and to file briefs. The General Counsel and Respondentfiled briefs which have been duly considered. Upon theentire record in the case, and from my observation of thewitnesses. I make the following:FINDINGS OF FACT1.COMMERCEAt all times material herein, Respondent, a RhodeIsland corporation with its principal office and place ofbusiness in East Providence, Rhode Island, has been en-gaged as a mechanical contractor throughout the variousStates of the United States. In the course and conduct ofitsbusiness operations as a mechanical contractor,Respondent purchases and transports in interstate com-merce from and through various States of the UnitedStates other than the State of Rhode Island substantialquantities of construction materials, and annually per-forms services valued in excess of $50,000 in States otherthan the State of Rhode Island. Respondent admits, andI find, at all times material herein, that it has been en-gaged as an employer in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that, at all times materialherein,United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local 276, hereinafterreferred to as Pipefitters, has been a labor organizationwithin the meaning of Section 2(5) of the .Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt all times material herein,Respondent has been aparty to a collective-bargaining agreement(Resp. Exh. 2),called the National Construction Agreement, with UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO,herein referred to as the Interna-tionalUnion.This agreement contains a three-stepgrievance procedure involving representatives of thelocal union,the Employer,the international representa-tive,and the contractor,and finally,arbitration, andprohibits suspension of work or strikes until the grievanceand arbitration procedures have been exhausted. Theagreement also binds the Employer to the hiring practicesin the local area not inconsistent with its terms. The localarea involved in the instant case, Sandwich, Mas-sachusetts,is covered under an agreement(G.C. Exh. 2)between the Pipefitters and the Plumbing, Pipefitting andHeating Contractors Association of Brockton and Vicini-zBased upon a charge filed on March 6 by John J. White, an individual169 NLRB No. 73 HARTWELL COMPANY, INC.ty.This agreement contains procedures for settlinggrievances and jurisdictional disputes and prohibits workstoppages pending such decisions.B.The FactsAbout August1966, Respondent commenced installingcertainmechanical equipment as a subcontractor forStone & Webster, the prime contractor,on the CanalElectric Project in Sandwich,Massachusetts. In thecourse of its operations and pursuant to its NationalAgreement,Respondent obtained employees from thePipefitterswithin whose jurisdiction the instant projectwas located.Among those referred by Pipefitters wasJohnJ.White, apipefitter and member of a Local of theInternational Union other than Pipefitters,who was hiredon December 5, 1966.About the middle of JanuaryWhite and other pipefitters while on the job noticed orhad called to their attention that ironworkers were un-loading and setting up pumps on the project.Accom-panied by fellow pipefitters,who stopped working, Whiteapproached the ironworkers and questioned their right toperform such work,which he claimed was within the ju-risdiction of Pipefitters.Despite the assertion of the iron-workers that the work had been awarded to them,severalpipefitters standing around blocked them from continuingtheir work.Erlinson, the project superintendent for Stone& Webster and James J. Rafferty,Respondent's job su-perintendent,then appeared at the scene. White, asspokesman for the pipefitters,remonstrated to Raffertythat the ironworkers were doing pipefitters'work, butRafferty declined to take a position in the matter.Erlin-son then advised White that he was fired.3 Meanwhile,Byron(Byram)Howard,the Pipefitters shop steward,who had been summoned by a pipefitter at the behest ofWhite, arrived at the scene and prevailed upon the men toreturn to work, assuring them that he would try to resolvethe issue.According to Howard,the disputed work hadbeen assigned to members of the Ironworkers Union byStone&Webster prior to the inception of work on theproject because of the inability of the Pipefitters and Iron-workers to agree on the assignment.Thereafter, Stone &Webster hired ironworkers to perform the disputed work.Italso appears that Johnny Lee, Pipefitters businessagent, had thereafter been unsuccessful in an attempt tohave the assignment changed.4On January31, Whiteagain observed the ironworkerssetting up pumps, and urged the pipefitters to walk off thejob after lunch, and to claim sickness or the need to go tochurch.After lunch,upon White's importuning, about100 of the pipefitters working for Respondent and othersubcontractors walked off the job.The next morning,Johnny Lee appeared at the jobsite and urged the pipefit-ters, who were congregated outside of the jobsite gate, toreturn to work to show their good faith.The men,includ-ingWhite,agreed to do so and resumed working. Laterthat day, a managerial meeting was held at which Erlin-3Apparently, the discharge was not implemented.4 The abovefindings are based on undisputed testimony.5The collective-bargaining agreement covering the area(G.C Exh. 2)providesin article XII:"A welder shall be accompanied by a journeymanat all times."6White also discussed the matter with him on other occasions but Raf-ferty adhered to his refusal to pay it.White also claimed, but Respondentdenied,that he had received such pay differential on other jobs forRespondent or a related company413son, the project superintendent, stated thatnothing couldbe done about thejurisdictional dispute ofthe Ironwork-ers and Pipefitters becauseof theNationalAgreement.Whensomeof theforemen,membersof Pipefitters, in-cludingBob Foley, objected, AnthonySmith, an or-ganizer forPipefitters,who also attendedthe meeting,told Foley that if theydidn't like it, they could leave. Atthis meetingWhite'sname was mentioned in connectionwiththe ironworkers'incidents.On January17Respondent's general foreman, Nor-man Gauthier,also a member of a local of the Interna-tionalUnion otherthan Pipefitters,approached Whiteand his foreman,Bob Foley,on thejob and directedFoleyto 'assignWhitetoweldingworkinstead ofpipefitting.Upon White's assignment to weldingwork, herequestedthat a fitter accompanyhim on the job, allegingthat the workwas dangerous,and that the Pipefitters col-lective-bargaining agreementprovidedfor one under suchcircumstances.5Gauthierdenied the needfor a fitterbecausethe work was not tobe done on a scaffold andrefused to provide one.Shop Steward Howardwas thenconsulted about providinga fitter,and headvised Whiteto do the workwhile hechecked with PipefittersBusinessAgent Lee.On February 2 White asked Rafferty for 25 cents extrapay forhot welding,but Raffertydeclined topay it, andaffirmedthat he would pay only thescale in Pipefitters'agreement.6Laterthatday duringlunchtimeWhite ad-vised a group of welders in the change shanty on thejobsite that they wereentitled to25 cents overthe scaleor noontimepay whileworking on hot welds,and urgedthem to stick togetherto get the increase.7Gauthier thenappeared from his office, which was separatedby a thinpetition from the room wherethewelderswere con-gregated,and told Whiteto shut his "god-damn" mouthand that he was always getting involvedabout theUnion's businessor tacticsor grievances.8 It also appearsthat on severaloccasions while the men were in thechangeshantyduring lunchtime,White would loudlydiscussmatters in which he allegedthat the Companywas not livingup to its collective-bargaining contract, andwouldcall out to Gauthier whetheritwasn't so. On atleast one occasion he beratedGauthierfor not being abetter union man9 and protecting the rights of union mem-bers.On February14 during lunchtimeWhiteengaged in aconversation with Manny Olivera, a foremanover the hotwelders, discussing extrawelder payand the necessity forthe presence of a foreman while a pipefitter was workingon the job.At thismoment Gauthierappeared and"blasted"Whitefor bringing up union business,statingthat the Unionhad a steward on the job and it was up tohim to take up any grievances.On February 15 White burnedhis leg while weldingand saw thecompanynurse on February17 after callingit to the attentionof Gauthier. White wastold to see hisdoctor butfailed to do so. OnFebruary 20 White again'There is also undenied testimonythatWhiteurged at least one em-ployee to refuse to work on hot welds unless he received the wage dif-ferentialHowever,no work stoppages occurred because of the refusal topay it8These findingsare based upon White's credited testimonyGauthier'stestimony concerning the incidentdiffered only in that he told White toreturn towork because the whistle had been blownindicatingthat thelunch period was over9Gauthieris a member of an International local other than Pipefitters. 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDsaw the nurse who toldhim to seethe doctor. He saw thedoctor on that day and an the'following day as instructed.On February 24 the doctor discharged him from furthertreatment. On each visit to the doctor he was away fromhis job for about half an hour. That weekend he noticedhis timecard showed only 7 hours worked on each of 2days on which he had visited the doctor. He thereuponquestioned Gauthier about being docked for an hour'spay, and was told that only the first visit was on companytime, and that he had brought it all on himself and was al-ways talking. White retorted that the Company was outto get him. He then went to see Rafferty to complainaboutbeingdocked but obtained no redress despite hisaccusation that the boilermakers were not being dockedunder similar circumstances.White also mentioned theincident to his shop steward.On March 1 White received his pay by check andasked his foreman, Foley, whether the Union's bargain-ing agreementprovided for payment in cash or in the al-ternative for a half hour off during banking hours to cashhis check.10 After Foley replied that the agreement pro-vided for it, both of them at White's suggestionwent intotown and cashed their checks. I I That afternoon Whitewas summonedto Gauthier's office and told that he wasbeingfired forgambling andtalking too much. WhenWhite asked whether his work was satisfactory, Gauthierreplied that hehad no complaintsabout his work but thathe was always griping about everything and about theUnion, and that he should see Rafferty. White, thereupon,went to see Rafferty, who in the presence of ShopSteward Howard told White he was being fired for break-ing the Company's rule 11(gambling onthe project). Raf-ferty then produced a raffle ticket on the Sacred HeartSchool athletic equipment pool and showed it to White,who replied that he had sold it to Rafferty duringlunchtimeon February 27. Prior to that time, raffles hadbeen runweekly, first by Gauthier, and then by theforemen duringthe preceding few months. In these pools,$2 was collected from each player, whose name was thenplacedon a pieceof paper and put in a hat from which awinning namewas drawn. On February 10 White won$68 andwas paid off by Gauthier. The record also revealsthat therewas bettingon the project on various sports,and thatno onehad been fired for gambling prior toWhite's discharge. Nor had anyone ever pointed out therule against gambling toWhite. Tickets for the raffles andforothergaming eventswere sold openly duringlunchtime..Rafferty admitted that he used gambling as an excuseto dischargeWhite, and that he had previously advisedGauthier thathe was goingto do so. The record alsoshows that in his report of the discharge, Rafferty stateditwasfor gambling, that by letter of March 16, Respond-ent's president advised the Board'sRegionalOffice thatWhite was discharged for violating rule 11 of the Com-pany's posted ruleswhich reads: "Gambling, selling oflotteries,or runningof raffles are not tolerated," and pro-vides further that violation of the rules shall be reason fortermination.Also on March 27, Rafferty told a represent-ativeof theBoardin an interview concerning thedischarge that White was fired for violating rule 11. Whenquestionedat thehearing asto why he had so advised the11G.C. Exh. 2, article XI I I,section 8.11According to Foley there had previously been some complaintsabout payment by check, as a result of which Stone & Webster began pay-Board representative, he stated, "I knew that this was acase that would be coming up accusing me of firing himbecause ofunionactivities, so, therefore, I stuck to thecompany rules." He, however, asserted that he, in fact,dischargedWhite "because of the disturbance he wascausing on the job, constantly harassing the generalforeman, constantly telling the men they weren't doingthings right; this was all brought to my attention throughmy general foreman." As for White's grievances, he ad-mitted that he had had no discussion with Gauthier aboutthe way in which White was handling his grievances, thatthe disputed work (setting up pumps) was ordinarilyPipefitterswork but not in the instant situation, thatpipefitters had complained about it before White did, thatas a result of White's complaint about not being accom-panied by a fitter while doing hot welding, one was sub-sequently furnished, and that he never told White orasked Gauthier to tell him to process any grievance hemight have through the normal grievance procedure.C.Contentions of the PartiesIn its brief, Respondent contends that White wasdischarged because he was undermining discipline andrespect for Gauthier by constantly harassing and harangu-ing him, and that White's purported engagement in pro-tected activities did not immunize him from discipline forsuch defiant behavior. Admittedly, gambling was used asa pretext in his discharge.General Counsel asserts that White was dischargedbecause he engaged in policing the Pipefitters collective-bargaining agreement, and complained about Respond-ent's disregard of its terms, and that inasmuch as theseare protected concerted activities under Section 7 of theAct,Respondent thereby violated Section 8(a)(1).General Counsel also contends that Respondent's cur-rent defense for White's discharge, raised for the firsttime at the hearing, is patently contrived in an attempt tosupplant the unsupported and palpably weak ground ofgambling,previously alleged as the cause for hisdischarge. Although General Counsel's brief sets forth nogrounds in support of an alleged 8(a)(3) violation of theAct by Respondent, he nevertheless requests a finding ofsuch violation.D. ConclusionsIt is well settled that Section 7 of the Act guarantees toemployees the right,inter alia,to engage in concerted ac-tivities for their mutual aid and protection, and that em-ployeeswhoengage insuch activities are protectedagainst discharge or other disciplinary action by Section8(a)(1) of the Act.N.L.R.B. v. Plastilite Corp.,375 F.2d343, 346-347 (C.A. 8). In order to prove a concerted ac-tivityunder Section 7 of the Act, it is necessary todemonstrate that the activity was for the purpose of in-ducing or preparing for group action to correct agrievance or complaint. The record clearly indicates thatWhite was attempting to induce group action on behalf ofall employees in his unit. SeeIndiana Gear Works v.N.L.R.B.,371 F.2d 273,276 (C.A. 7).The issue herein is whether a preponderance of theing its employees in cash. Respondent's employees continued to be paidby check. HARTWELL COMPANY, INC.evidence supports General Counsel's contention thatRespondent seized upon the gambling incident as a pre-text for White's discharge, and that the real motive for hisdischarge derived from its hostility to Whiteas an aggres-sive and effective champion of employee grievances. Therecord shows that White's employment record has beenfar from placid. Admittedly, his zealous and persistent ac-tivities on behalf of what he construed to be the rights ofhis fellow employees made him a thorn in Respondent'sside.His constant badgering of Gauthier to support theemployees with respect to their contractual benefits mayhave unnerved him, but that effect did not deprive Whiteof his right to press for those rights and to berate Gauthi-er, a union member himself, for not exerting himself intheir behalf. The circumstances raise a persuasive in-ference that Rafferty came to the conclusion that a chargeof a gambling infraction provided a safe way to get rid ofWhite without running afoul of the Act. Rafferty admit-tedly used gambling as a pretext because a discharge ofWhite based on his complaints and grievances wouldbackfire and expose him to an accusation that White wasfired because of union activity. It, therefore, is reasonableto conclude that the true motivation for White's dischargewas his concerted activities, which Rafferty, apparentlythought were protected under the Act. Yet, Respondentpersisted in asserting for at least 4 weeks after White'sdischarge, it was due to gambling and falsely kept reiterat-ing to the Board that it was the motivation for thedischarge. It was only at the hearing several months laterthat Respondent allegedly related the "true" motivationfor the discharge. I find that its "true" motivation for thedischarge was an afterthought contrived to supplant thegambling charge, which in large measure was "staged" byRespondent for the purpose of trapping White, but, as itturned out, was shown to be unsupportable in view of therampant gamblinggoingon at the project in whichmanagement participated. Furthermore, even concedingthat gambling was cause for discharge, "It is well settledthat the mere existence of a valid ground for discharge isno defense to an unfair labor practice charge if suchground was a pretext and not the moving cause."N.L.R.B. v. Universal Packing Corporation,361 F.2d384, 387 (C.A. 1), quoting fromN.L.R.B. v. LipmanBros. Inc.,355 F.Zd 15,21 (C.A. 1). I therefore concludethat the preponderance of the evidence raises a strong in-ference that White was discharged for engaging in con-certed activities in violation of Section 8(a)(l).Furthermore, even if Respondent had initially and ingood faith based White's discharge on the ground that hehad overstepped the bounds of protected activity, I findthat the record would not support that contention. TheBoard has held that complaints made in an attempt to en-force the provisions' of an existing collective-bargainingagreement constitute protective activity because they aregrievances within the framework of the contract which af-fect the rights of all employees in the unit.Interboro Con-tractors, Inc.,157 NLRB 1295. Also "the right of em-ployees to press complaints does not depend on either the12 It is alsosignificant to note that White heeded the request of thePipefitters steward or business agent to resume working following eachwork stoppage13Respondent's citations in its brief in support of the discharge are in-apposite In those cases it was found that the discharge was based onoutright insubordination and personal abuse of a supervisor, or that therewas a failure to establish that the discharge was motivated by the em-ployee's pressing of his rights under Section 7 of the Act. A discharge, as415employer's or the Board's appraisal of the merit of theemployees' complaint ... [and] is irrelevant to thequestion of whether the employees are engaging in pro-tected concerted activities,"ibid. p.1298, fn. 7, quotingfromMushroom Transportation Co., Inc.,142 NLRB1150, 1158, reversed on other grounds 330 F.2d 683(C.A. 3).White's check-cashing grievance and his de-mand that a fitter accompany him while working on hotwelds were amply justified by the provisions of thePipefitters collective-bargaining agreement.The recordalso indicates that the jurisdictional dispute with the Iron-workers Union was a smoldering issue even prior to aswell as after White's hiring. Nor does it appear that anysteps had been taken to resolve that issue pursuant to anycontract procedures.Also, even assuming that Whiteresorted to an illegal work stoppage because of that issue,he was not alone, yet no disciplinary measures wereshown to have been imposed on other employees for par-ticipatingwith him in a work stoppage.12 Nor was anywarning ever issued to White in connection with the workstoppages, and more than a month intervened before hewas discharged, strongly suggesting that wrongdoing, ifany, on his part in those incidents had been condoned.Furthermore, evenassuming,arguendo,that Respondenterroneously believed in good faith that White participatedin acts of misconduct while engaged in protected activity,his discharge, nevertheless, violated Section 8(a)(1). TheAct protects employees who are erroneously chargedwith extending their protected activity in the area ofmisconduct.N.L.R.B. v. Burnup and Sims, Inc.,379U.S. 21, 23.For all of the foregoing reasons, I conclude thaRespondent discharged White because he engaged in pro-tected concerted activities13 in violation of Section 8(a)(1)of the Act.14IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and constitute unfairlabor practices which tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.Upon the above findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.At all times material herein Pipefitters has veen alabor organization within the meaning of Section 2(5) ofthe Act.2.At all times material herein, Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.3.By discharging White on March 1 and thereafterrefusing to reinstate him because he had engaged in pro-in the instant case, for an employee's over zealous efforts to obtain rigidenforcement of a collective-bargaining contract is a violation of the ActSee Seaboard Diecasting Corporation,137 NLRB 536.14 In view of this finding, I deem it unnecessary to determine whetherRespondent's conduct also constituted a violation of Section 8(a)(3) of theAct as alleged in the complaint The remedy to cure the effect of the unfairlabor practice (reinstatement and backpay) which will be recommendedwould be the same whether the violationrbe of Section 8(a)(1) or (3). 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDtected concerted activities,Respondent has interferedwith,restrained,and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, andhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found thatRespondent violated Section 8(a)(1) of the Act indischargingWhite and refusing to reinstate him becausehe engaged in protected concerted activities under theAct, I shall recommend,in the event that the project hasnot yet been completed,that Respondent offer White im-mediate and full reinstatement to his former or substan-tially equivalent position,without prejudice to his seniori-ty or other rights and privileges,and make him whole forany loss of pay he may have suffered as a result of the dis-crimination against him by payment to him of a sum ofmoney equal to that which he would have earned aswages from the date of reinstatement,lesshis netearnings during such period, in accordance with the for-mula prescribed in F.W.Woolworth Company,90NLRB 289, together with interest on said sum, such in-terest to be computed in accordance with the formulaprescribed inIsis Plumbing&Heating Co.,138 NLRB716.In the event the project has been completed,I shallrecommend that the foregoing be modified to the follow-ing extent:Respondent need not offer reinstatement toWhite but shall send him a letter stating that, not-withstanding his discharge,he will be considered eligiblefor employment in the future at any of Respondent's pro-jects if he should choose to apply for employment at anyof them.15 In addition,Respondent shall include in theletter a copy of the notices which would otherwise havebeen posted if the project had not been completed. Also,Respondent shall mail copies of the notice to all its em-ployees employed by Respondent at the Canal ElectricProject on March 1, 1967.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in thiscase,I recommend that Hartwell Company, Inc., its of-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees or otherwise discriminat-ing in regard to their hire,tenure of employment, or anyterm or condition of employment, because they have en-gaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b) In any like or related manner interfering with,1;This does not require Respondent to offer White employment atother projects;but is only to consider him for employment on a nondis-criminatory basis.16 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United Statesrestraining,or coercing employees in the exercise of theirrights to engage in, or to refrain from engaging in, any orall of the activities specified in Section 7 of the Act, ex-cept to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment,as authorized by Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a)In the event Respondent's operations at the CanalElectric Project in Sandwich,Massachusetts,are still inprogress,offer to John J. White immediate and full rein-statement to his former or substantially equivalent posi-tion,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of pay hemay have suffered by reason of his discharge in themanner and to the extent set forth in the section entitled"The Remedy."(b) In the event Respondent'soperations at theaforesaid project have been completed,make John J.White whole for any loss of pay he may have suffered byreason of his discharge and insure his eligibility for futureemployment in the manner and to the extent set forth inthe section entitled"The Remedy."(c)Notify John J. White if presently serving in theArmed Forces of the United States of his right to rein-statement herein upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from theArmed Forces.(d)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records and reports and all other records necessa-ry or useful to determine the amount of backpay dueunder the terms of this Order.(e)In the event that Respondent's operations at theCanal Electric Project in Sandwich,Massachusetts, arestill in progress, post at said project copies of the attachednotice marked "Appendix."16Copies of said notice, onforms provided by the Regional Director for Region 1,afterbeing duly signed by Respondent'sauthorizedrepresentative,shall' be posted by Respondent im-mediately upon receipt thereof, and remain posted as longas operations on the Canal Electric Project are inprogress, but for a period of no longer than 60 consecu-tive days from the date of posting,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(f)In the event Respondent's operations at the CanalElectric Project at Sandwich,Massachusetts,have beencompleted, mail copies of the aforesaid notice to the em-ployees specified in the section entitled "The Remedy."(g)Notify the Regional Director for Region 1, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith. 17Court of Appeals,the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 1, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith." APPENDIXHARTWELL COMPANY, INC.417NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT discharge any of our employees orotherwise discriminate in regard to the hire, tenure ofemployment,or any term or condition of employ-mentbecause they haveengagedin concerted activi-ties for the purpose of collective bargaining or mutualaid or protection.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exer-ciseof their rightto engage in, or to refrain from en-gaging in,any or all the activities specified in Section7 of the Act, except to the extent that such right maybe affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer John J. White immediate and fullreinstatementtohisformerorsubstantiallyequivalent position,without prejudice to his seniorityor other rights and privileges previously enjoyed, ifwe have not completed operations at the Canal Elec-tric Project at Sandwich, Massachusetts.WE WILL, in the event that the Canal Electric Pro-jectinSandwich,Massachusetts,hasbeencompleted,insure John J.White that he is eligible forfuture employment by us.WE WILL make John J. White whole for any loss ofpay he may have suffered by reason of the dis-crimination against him.DatedByHARTWELL COMPANY, INC.(Employer)(Representative)(Title)Note:We will notify John J. White if presently servingin the Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone 223-3300.